Citation Nr: 1608571	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1972 to November 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  That decision denied a compensable rating for the Veteran's hearing loss, and also denied service connection for Meniere's syndrome.  

The Board previously remanded this case in June 2013.  Following remand, the Appeals Management Center (AMC) awarded a 10 percent rating for bilateral hearing loss, effective January 9, 2008, the date of the Veteran's claim.  It also granted service connection for Meniere's syndrome.  It assigned a 100 percent rating, also effective January 9, 2008.  

Although an increased rating has been granted, the issue of an increased rating for hearing loss remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). The Board is re-characterizing the Veteran's claim as a claim of entitlement to a rating in excess of 10 percent for bilateral hearing loss. 


FINDING OF FACT

For the entire period on appeal, the Veteran is service connected for Meniere's syndrome at a 100 percent rating, based on symptoms of hearing impairment and attacks of vertigo and cerebellar gait occurring more than once weekly, with tinnitus occurring more than once weekly.  


CONCLUSION OF LAW

An increased rating for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.14, 4.85, 4.86, 4.87 Diagnostic Codes 6100, 6205 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in January 2008, prior to the initial adjudication of his claim, giving him proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed him of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Specifically records from VA have been obtained.  In a June 2013 letter, the Veteran was asked by the AMC to identify his treatment providers, both VA and private.  He did not respond.  As such, there is no indication of outstanding VA or private records.  Even if there are outstanding records, they would not be helpful inasmuch as the Veteran's claim must be denied as a matter of law, as discussed below.  

The Veteran was afforded VA audiology examinations in February 2008 and July 2013 for his claim.  There is no argument or indication that the examinations are inadequate.  Rather, they determined the severity of the Veteran's hearing loss.  This latter examination, and the June 2013 AMC letter, were also in substantial compliance with the Board's June 2013 remand decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, an examination was performed, and the Veteran was requested to identify outstanding records.  The Veteran had an opportunity to provide additional information or evidence, and he filed statements in support of his claims.  There is no indication of available, pertinent outstanding evidence. 

The Veteran is seeking a rating for bilateral hearing loss in excess of 10 percent.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The evaluation of the same disability under several diagnostic codes must be avoided.  However, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran is not entitled to a rating in excess of 10 percent for bilateral hearing loss, inasmuch as that would be impermissible pyramiding.  Pursuant to the Board's June 2013 remand, a VA examination was obtained with regards to the Veteran's Meniere's syndrome.  The examiner provided a positive nexus opinion.  It also stated that the Veteran had hearing impairment with vertigo that occurs more than once weekly, and with episodes that have duration of more than one hour.  It also noted tinnitus, with episodes occurring at the same frequency and lasting the same duration.  As a result, the AMC granted service connection for Meniere's syndrome in an October 2013 rating decision, and assigned a 100 percent rating due to the symptoms discussed above.  Inasmuch as the Veteran's Meniere's syndrome includes hearing impairment, any separate evaluation for hearing loss is impermissible, as the symptomology of the two disabilities overlap.  In essence, both disabilities are rated and manifested by hearing loss.  While the Board will not disturb the 10 percent rating for bilateral hearing loss assigned in that same October 2013 rating decision, it will not entertain any increase in that evaluation.  



ORDER

An increased rating for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


